Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Claims 6 and 16 are canceled.

1. (Currently amended) A substrate with a functional fine line having an undercoat layer including a hydrophobically modified polyester resin on the substrate, 
and having a functional fine line including a deposit of functional microparticles and having a line width of 1 μm or more and 10 μm or less on the undercoat layer,
wherein
the deposit is derived from an ink containing the functional microparticles, water, and a high boiling point solvent having a higher boiling point than water, and
a surface of the undercoat layer satisfies the following contact angle conditions,
a contact angle of a mixed solution obtained by mixing water and the high boiling point solvent at a weight ratio of 80:20 at 25°C with respect to a surface of the undercoat layer is represented by A, 
and a contact angle of the high boiling point solvent at 25°C with respect to the surface of the undercoat layer is represented by B, 
all of the following formulas (a), (b), and (c) are satisfied:
0.1 ≤ B/A ≤ 2 (a)
10° ≤ A ≤ 50° (b)
5° ≤ B ≤ 30° (c).



3. (Previously presented) The substrate with a functional fine line according to claim 1, wherein the undercoat layer contains a crosslinking agent.

4. (Original) The substrate with a functional fine line according to claim 3, wherein the crosslinking agent is an oxazoline-based crosslinking agent.

5. (Previously presented) The substrate with a functional fine line according to claim 1, wherein the functional microparticles are metal nanoparticles.

6. (Canceled)

7. (Currently amended) The substrate with a functional fine line according to claim 1[[6]], wherein the high boiling point solvent is diethylene glycol monobutyl ether.

8. (Previously presented) The substrate with a functional fine line according to claim 1, wherein a metal is laminated on the functional fine line.

9. (Previously presented) The substrate with a functional fine line according to claim 1, wherein the substrate is polycarbonate, a cycloolefin polymer, polystyrene, or glass.

10. (Previously presented) The substrate with a functional fine line according to claim 1, wherein a plurality of the functional fine lines forms a predetermined pattern.


	forming the undercoat layer including the hydrophobically modified polyester resin on the substrate; and then
	forming the functional fine line including the deposit of functional microparticles and having the line width of 1 μm or more and 10 μm or less on the undercoat layer.

12. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein the hydrophobically modified polyester resin is an acrylic modified polyester resin.

13. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein the undercoat layer contains a crosslinking agent.

14. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 13, wherein the crosslinking agent is an oxazoline-based crosslinking agent.

15. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein the functional microparticles are metal nanoparticles.

16. (Canceled)

17. (Withdrawn, currently amended) The method for forming the substrate with the functional fine line according to claim 11[[16]], wherein the high boiling point solvent is diethylene glycol monobutyl ether.

18. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein a metal is laminated on the functional fine line.



20. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein a predetermined pattern is formed by a plurality of the functional fine lines.

21. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 11, wherein when the functional fine line is formed, the functional microparticles contained in an ink applied onto the undercoat layer are deposited on an edge part of the ink by utilizing a flow inside the ink to form the functional fine line having a finer width than an application width of the ink.

22. (Withdrawn) The method for forming the substrate with the functional fine line according to claim 21, wherein when the functional fine line is formed, the functional microparticles contained in an ink applied onto the undercoat layer as a line segment are deposited on both edge parts of the line segment in a longitudinal direction thereof by utilizing a flow inside the ink to form a pair of the functional fine lines each having a finer width than an application width of the ink.

Election/Restrictions
Claims 1-5, 7-15 and 17-22 are allowable. The restriction requirement as set forth in the Office action mailed on 10/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 11-15 and 17-22 is withdrawn and these claims are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art reference Granek et al. (US 2019/0106804) does not disclose a contact angle of a mixed solution obtained by mixing water and the high boiling point solvent at a weight ratio of 80:20 at 25°C with respect to a surface of the undercoat layer is represented by A, and a contact angle of the high boiling point solvent at 25°C with respect to the surface of the undercoat layer is represented by B, all of the following formulas (a), (b), and (c) are satisfied:
0.1 ≤ B/A ≤ 2 (a)
10° ≤ A ≤ 50° (b)
5° ≤ B ≤ 30° (c).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847